USCA4 Appeal: 22-6182      Doc: 11         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6182


        ROBERT KING VIA, JR.,

                            Plaintiff - Appellant,

                     v.

        BETH CABELL, Warden of Sussex II State Prison; OFFICER VANDERMARK;
        OFFICER R. JOHNSON,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. David J. Novak, District Judge. (3:20-cv-00511-DJN-EWH)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert King Via, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6182         Doc: 11     Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

              Robert King Via, Jr., appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 complaint pursuant to its screening obligation under 28 U.S.C. § 1915(e)(2). We

        have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Via v. Cabell, No. 3:20-cv-00511-DJN-EWH (E.D.

        Va. Jan. 26, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2